Case 20-11750-pmm      Doc 28    Filed 06/08/20 Entered 06/08/20 09:29:57       Desc Main
                                Document      Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Abel Torres-Perez                            CHAPTER 7
                           Debtor(s)
                                                    BKY. NO. 20-11750 PMM


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of Quicken Loans, LLC and index same on the
 master mailing list.


                                                   Respectfully submitted,
                                               /s/ Rebecca A. Solarz Esquire
                                               Rebecca A Solarz, Esquire
                                               Kevin G. McDonald, Esquire
                                               KML Law Group, P.C.
                                               701 Market Street, Suite 5000
                                               Philadelphia, PA 19106-1532
                                               (215) 627-1322
